— Appeal unanimously dismissed, *1041with costs. Memorandum: A default judgment in the amount of $150 plus costs was entered against appellant Green in Rochester City Court on April 3, 1974, in satisfaction of a claim of respondent Goldman and Shinder, a law firm, for legal services rendered to appellant. Shortly before the expiration of five years (CPLR 317) appellant moved in that court to vacate the judgment, claiming that he had not been personally served and had not received a summons and complaint in the mail. By order of May 2, 1979 appellant’s motion was denied. He then appealed to Monroe County Court which issued an “Order of Affirmance” on which judgment was entered on May 12, 1980. There is no appeal as of right from an order or judgment of County Court acting on an appeal from an order of City Court (CPLR 5703, subd [b]). Since defendant did not obtain permission to take this appeal, it must be dismissed (Harding v New York State Teamsters Council Welfare Trust Fund, 60 AD2d 975). We have, however, considered the merits and if we were to decide the merits, we would affirm (see Harding v New York State Teamsters Council Welfare Trust Fund, supra, and cases cited therein). (Appeal from order of Monroe County Court — vacate default judgment.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Denman, JJ.